Citation Nr: 0122654	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  01-07 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
psychiatric disability during the period from August 6, 1997, 
through April 1, 2000.  

Entitlement to permanency of a 100 percent schedular 
evaluation for psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from November 1974 to 
April 1976.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of March 1998 and October 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In the March 1998 rating 
decision, the RO granted an increased evaluation of 30 
percent for the veteran's psychiatric disability from the 
date of receipt of his claim for increase, August 6, 1997.  
The October 2000 rating decision granted a 100 percent 
schedular evaluation for psychiatric disability from April 2, 
2000, and determined that permanency of psychiatric 
disability at the 100 percent level had not been established.  
On appeal, the veteran is seeking a 100 percent schedular 
evaluation for his psychiatric disability from August 6, 
1997, as well as a determination of permanency of the 100 
percent rating.     


REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In September 1999, the veteran submitted a copy of a letter 
from the Social Security Administration (SSA) which 
essentially indicates that he became disabled under their 
rules on December 28, 1997, and was consequently entitled to 
SSA disability benefits.  The RO has not obtained a copy of 
the decision awarding the veteran disability benefits or of 
the records upon which the award was based.  

Moreover, the RO has not afforded the veteran a VA 
psychiatric examination for the purpose of determining 
whether the current degree of severity of the veteran's 
psychiatric disability is reasonably certain to continue 
throughout his life and therefore entitle him to permanency 
of the 100 percent rating.  See 38 C.F.R. § 3.340(b).  

In light of these circumstances, the Board must conclude that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, this case is 
REMANDED to the RO for the following actions:

1.  After obtaining any necessary 
information from the veteran, the RO 
should obtain from the SSA a copy of the 
decision awarding the veteran SSA 
disability benefits, a copy of the record 
upon which the decision was based, and a 
copy of the records pertaining to any 
subsequent disability determinations for 
the veteran.  

2.  The RO should request the veteran 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers 
who may possess additional records 
pertinent to the issues on appeal, to 
include for all health care providers who 
have treated or evaluated him for his 
psychiatric disability in or since August 
1997.  When the requested information and 
any necessary authorization have been 
received, the RO should attempt to obtain 
a copy of all indicated records which are 
not already of record.  

3.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of the 
outstanding records.  

4.  The veteran should be requested to 
submit any other medical evidence, such 
as statements from health care providers 
who have treated or evaluated him for his 
psychiatric disability, supportive of his 
contention that his psychiatric 
disability has been totally disabling 
since the filing of his claim in August 
1997 and supportive of his contention 
that his psychiatric impairment will 
remain at the current level or worsen 
throughout the remainder of his life.  

5.  The veteran should then be scheduled 
for a VA examination by a psychiatrist to 
determine the current severity of his 
service-connected psychiatric disability 
and the prognosis for improvement in the 
psychiatric disability.  The claims 
folder must be made available to and 
reviewed by the examiner.  

The examiner should identify all 
current manifestations of the 
service-connected psychiatric 
disability and specifically indicate 
with respect to each of the symptoms 
identified in the new criteria for 
evaluating mental disorders whether 
such symptom is a symptom of the 
veteran's service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current 
degree of social and industrial 
impairment resulting from the 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable.  
In addition, the examiner should 
provide a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned. 

To the extent possible, the 
manifestations of the service-
connected psychiatric disability 
should be distinguished from those 
of any other psychiatric disorder 
found to be present.  

Based upon the examination results 
and a review of the claims folder, 
the examiner must provide also 
provide an opinion as to whether it 
is reasonably certain that the 
current level of psychiatric 
impairment will continue throughout 
the veteran's life.  

The rationale for all opinions 
expressed must be provided.  The 
examiner should specifically address 
the prognosis for improvement with 
treatment.

6.  Then, the RO should ensure that the 
above development has been completed in 
full and should undertake any other 
development it determines to be required 
to comply with the VCAA and the 
implementing regulations.  

7.  Then, the RO should readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to any ultimate determination warranted in 
this case.  No action is required of the veteran until he 
receives further notice.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


